 


110 HR 2312 IH: To make permanent the individual income tax rates for capital gains and dividends.
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2312 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2007 
Mr. Cantor (for himself, Mr. Ryan of Wisconsin, Mr. English of Pennsylvania, and Mr. Blunt) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To make permanent the individual income tax rates for capital gains and dividends. 
 
 
1.Individual income tax rates for capital gains and dividends made permanentThe Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking section 303.  
 
